DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This action is in response to the remarks filed on 12/07/2020.
The amendments filed on 12/07/2020 have been entered. Accordingly claims 1-28 remain pending. Claims 2-4, 12, 14-18, and 26-28 were previously withdrawn from further consideration. 
The previous rejection of independent claim 1 and all dependents thereof has been withdrawn in light of Applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the associating by [...]”. There is insufficient antecedent basis for this limitation in the claim. Therefore it is unclear what the processing circuitry executes by using the common coordinate system. For the present purposes of examination, Examiner has interpreted the limitation as the processing circuitry executing the image alignment by using the common coordinate system.
Independent claim 25 recites the limitation “acquire ultrasonic image data [...]” which renders the claim indefinite because it is unclear whether this is the same as or different than the “ultrasonic image” previously recited. For the present purposes of examination, they have been interpreted as being the same.
Independent claim 25 recites the limitation “acquire ultrasonic image data which is obtained by transmission and reception of ultrasonic [...]” which renders the claim indefinite because the meaning of the limitation is unclear. It appears there may be a word missing (e.g. ultrasonic waves). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, 8, 10, 11, 13, 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Washburn et al. (US 2009/0097778, April 16, 2009, hereinafter “Washburn”).
(Figs. 1, 5 and corresponding descriptions; “ultrasound imaging system” [0017]-[0018]) comprising
processing circuitry (“processing module” Fig. 1 and corresponding description; “processing subsystem” Fig. 5 and corresponding description; [0090]) configured to: 
acquire position information relating to an ultrasonic probe (“the ultrasound transducer may include a position sensor operatively coupled to the ultrasound transducer” [0035]; [0048]); 
acquire ultrasonic image data which is obtained by transmission and reception of ultrasonic waves from the ultrasonic probe at a position where the position information is acquired, the ultrasonic image data being associated with the position information (“when one of the image data sets is being continually updated, such as a real-time ultrasound two-dimensional (2D) or three-dimensional (3D) image data set, a position sensing system and/or image-based analysis may be used to maintain registration.” [0021]; also see “floating image” [0026]; [0035]);
 execute axis alignment of first axes of a first coordinate system relating to the position information and second axes of a second coordinate system relating to medical image data (“the floating image 54 may now be moved in the X-direction 94 to align an X-coordinate associated with the first point of interest 108 with an X-coordinate of the second point of interest 110 in the reference image data set 52 [medical image data]. Similarly, the floating image 54 may also be moved in the Y-direction 96 with facilitate alignment of a Y-coordinate of the first point of interest 108 with a Y-coordinate of the second point of interest 110. According to exemplary aspects of the present technique, the floating 54 may also be moved in the Z-direction 98 to align a Z-coordinate of the first point of interest 108 in the floating image 54 with a Z-coordinate of the second point of interest 110 in the reference image data set 52. By way of example, position coordinates of the first point of interest 108 may generally be represented by (X.sub.1, Y.sub.1, Z.sub.1), while (X.sub.2, Y.sub.2, Z.sub.2) may be indicative of position coordinates of the second point of interest 110. In the present example, the floating image 54 may be aligned with the reference image data set 52 by translating the floating image 54 in the X-direction 94, the Y-direction 96 and the Z-direction 98. More particularly, the floating image 54 may be moved in the X-direction 94 such that X.sub.1 is aligned with X.sub.2. Similarly, the floating image 54 may be moved in the Y-direction 96 to facilitate alignment of Y.sub.1 with Y.sub.2. The floating image 54 may also be moved in the Z-direction 98 such that Z.sub.1 is aligned with Z.sub.2. Reference numeral 114 may be representative of a region where the first point of interest 108 is aligned with the second point of interest 110. Consequent to step 112, the first point of interest 108 in the floating image 54 may be spatially aligned with the second point of interest 110 in the reference image data set 52, thereby facilitating the alignment of the floating image 54 with the reference image data set 52.” [0080]); and
execute image alignment between an ultrasonic image based on the ultrasonic image data on which the axis alignment has been executed and a medical image based on the medical image data on which the axis alignment has been executed (“Consequently, the floating image 54 is now aligned with the reference image data set 52. Accordingly, a parallel plane lock between the floating image 54 and the reference image data set 52 may be converted into a same plane lock between the floating image 54 and the reference image data set 52, as previously noted with reference to FIG. 3. Moreover, a registration of the floating image 54 with the reference image data set 52 may be updated to generate a registered image, such as the parallel plane and translation point registered image 86 (see FIG. 3).” [0081]).
	
Regarding claim 5, Washburn further discloses wherein the processing circuitry is further configured to synchronously display, based on a relationship between the first coordinate system and the second coordinate system which is determined by completion of the image alignment, a real-time ultrasonic image based on real-time ultrasonic image data newly acquired by the ultrasonic probe, and a first medical image based on medical image data corresponding to the real-time ultrasonic image (“Further, once locked, the two images 54, 58 may be scanned together. In other words, the live ultrasound image 54 may be updated and movement of an image acquisition device, such as a probe including an ultrasound transducer, for example, drives a corresponding new re-sliced image of the pre-acquired volume to be displayed as well. In other words, the ultrasound transducer may include a position sensor operatively coupled to the ultrasound transducer. The clinician may either select a plane from the CT image data 52 or find a substantially similar plane with the ultrasound transducer, or vice versa. In addition, the clinician may indicate the viewing of the similar planes 54, 58 by pressing a key, for example. From that point forward any motions that cause the ultrasound transducer to move may be recorded by the position sensor and may be applied to the CT image data set 52 to pick a new slice, such as the second image slice 68, through the image volume 52.” [0035]; [0019]).

Regarding claim 7, Washburn further discloses wherein the processing circuitry associates the first coordinate system with the second coordinate system at a position where a (“Subsequently, at step 78, a first point of interest may be identified in the floating image 54. The first point of interest may include an anatomical region of interest, as previously noted with reference to FIG. 2. Further, at step 80, a second point of interest may be identified in the reference image data set 52, where the second point of interest may correspond to the first point of interest. Alternatively, at step 78, a first point of interest may first be selected in the reference image data set 52, while a corresponding second point of interest may be selected in the floating image 54 at step 80.” [0045]; [0025]-[0026], [0029]-[0030], [0080]).

Regarding claim 8, Washburn further discloses wherein when the medical image data is ultrasonic image data acquired by a common coordinate system to the first coordinate system (“in certain other embodiments, the imaging system 10 may include one image acquisition system, such as the first image acquisition system 12. In other words, the imaging system 10 may include a single modality imaging system. For example, the imaging system 10 may include only one image acquisition system 12, such as an ultrasound imaging system. In this embodiment, a plurality of images, such as a plurality of scans taken over a period of time, of the same patient may be obtained by the same image acquisition system 12.” [0018]), the processing circuitry executes the associating by using the common coordinate system (“As previously noted, image registration may be defined as a process of transforming the different image data sets into one common coordinate system. More particularly, the process of image registration involves finding one or more suitable transformations that may be employed to transform the image data sets under study to a common coordinate system.” [0021]).

Regarding claim 10, Washburn further discloses wherein the ultrasonic image data is at least one of two-dimensional image data, three-dimensional image data and four- dimensional image data (“real-time ultrasound two-dimensional (2D) or three-dimensional (3D) image data set” [0021]).

Regarding claim 11, Washburn further discloses wherein the three-dimensional image data is data acquired by reconstructing two-dimensional image data with which the position information is associated (“multi-planar or 3D ultrasound images” [0026]).  

Regarding claim 13, Washburn further discloses wherein the real-time ultrasonic image data is three-dimensional image data with which the position information is associated, or four-dimensional image data with which the position information is associated (“Accordingly, the second image data set 54 may include ultrasound image data. More particularly, in one embodiment, the ultrasound image data 54 may include a two-dimensional (2D) planar image (slice). Here again, an abdominal scan in ultrasound is normally performed with the patient lying on his back, but given the free movement of the ultrasound probe, there may be no direct correlation to the transverse CT slices. It may be noted that the second image data set 54 may include a 2D ultrasound image that is acquired in real-time. This 2D ultrasound image may also be referred to as a "live" ultrasound image. Alternatively, the second image data set 54 may include multi-planar or 3D ultrasound images that are acquired in real-time.” [0026]), and 
the processing circuitry synchronously displays, a three-dimensional real-time ultrasonic image, and a corresponding cross section of a three-dimensional medical image which corresponds to the three-dimensional real-time ultrasonic image (“Further, once locked, the two images 54, 58 may be scanned together. In other words, the live ultrasound image 54 may be updated and movement of an image acquisition device, such as a probe including an ultrasound transducer, for example, drives a corresponding new re-sliced image of the pre-acquired volume to be displayed as well. In other words, the ultrasound transducer may include a position sensor operatively coupled to the ultrasound transducer. The clinician may either select a plane from the CT image data 52 or find a substantially similar plane with the ultrasound transducer, or vice versa. In addition, the clinician may indicate the viewing of the similar planes 54, 58 by pressing a key, for example. From that point forward any motions that cause the ultrasound transducer to move may be recorded by the position sensor and may be applied to the CT image data set 52 to pick a new slice, such as the second image slice 68, through the image volume 52.” [0035]; also see “when one of the image data sets is being continually updated, such as a real-time ultrasound two-dimensional (2D) or three-dimensional (3D) image data set” [0021]).

Regarding claim 23, Washburn further discloses wherein the processing circuitry extracts a noise region from each of the ultrasonic image data and the medical image data, and executes a calculation of the image alignment by excluding the noise region (“each of the reference image volume 52 and the floating image 54 may be preprocessed via application of a noise removal algorithm, an image smoothing and/or an image deblurring algorithm.” [0074]).

Regarding claim 24, Washburn further discloses wherein the processing circuitry extracts a region with a common structure from each of the ultrasonic image data and the medical image data, and uses the region with the common structure in a calculation of the image alignment (“In order to align the first image slice 54 and the second image slice 58, a first point of interest may be selected on the first image slice 54 as depicted by step 62. It may be noted that the first point of interest may include an anatomical structure or a fiduciary marker placed on or in the patient. The first point of interest may be identified using graphical markers, for example. Similarly, at step 64, a second point of interest may be selected in the reference image data set 52. More particularly, the second point of interest may be selected such that the second point of interest is representative of a point that corresponds to the first point of interest in the floating image 54.” [0037]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 6, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Washburn as applied to claim 1 above and further in view of Li et al. (US 2018/0028157, corresponding PCT filed November 27, 2015, hereinafter “Li”).
Regarding claim 6, Washburn discloses the limitations of claim 1 as stated above but fails to disclose wherein the position information is acquired by a position sensor system which utilizes at least one of a magnetic sensor, an infrared sensor, and image recognition process, a gyro sensor and a robotic arm. 
However, Li teaches, in the same field of endeavor, wherein the position information is acquired by a position sensor system (“The image generator 107 further receives positional information of the ultrasound probe 7 at that position from the position detection unit 6, and imparts positional information to the ultrasonograph.” [0034]) which utilizes a magnetic sensor (“For example, a magnetic sensor unit can be used as the position detection unit 6.” [0033]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Washburn with wherein the position information is acquired by a position sensor system which utilizes at least one of a magnetic sensor, an infrared sensor, and image recognition process, a gyro sensor and a robotic arm as taught by Li because all of the claimed elements were known in the prior art and one 

Regarding claim 19, Washburn discloses the limitations of claim 1 as stated above. Washburn further discloses control of a display by the processing circuitry (display 22/136, Figs. 1, 5 and corresponding descriptions).
Washburn fails to disclose wherein the processing circuitry displays at least one of a displacement estimation amount by a calculation result of alignment, an evaluation value of a similarity function of the alignment, a similarity between images, and an amount or a ratio of overlapping between data.
However, Li teaches, in the same field of endeavor, a displacement estimation amount by a calculation result of alignment (“the distance from the corresponding point in the point group of the ultrasonic blood vessel data is obtained, and the calculation is repetitively performed so that the distance is minimized.” [0051]), a similarity between images (“These image sampling points are used for calculating image similarity of the reference image 31 and the floating image 32 in the aligner 37.” [0077], [0082], [0088]), and an amount or a ratio of overlapping between data (“overlap” [0052], [0053]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Washburn with wherein the processing circuitry displays at least one of a displacement estimation amount by a calculation result of alignment, an evaluation value of a similarity function of the alignment, a similarity between images, and an amount or a ratio of overlapping between data as taught by Li in order to maximize the quality of the alignment ([0082] of Li).
Regarding claim 20, Washburn discloses the limitations of claim 1 as stated above but fails to disclose wherein the processing circuitry controls the image alignment, based on a displacement amount obtained as a calculation result of the image alignment.
However, Li teaches, in the same field of endeavor, wherein the processing circuitry controls the image alignment, based on a displacement amount obtained as a calculation result of the image alignment (“Since the initial positions of the blood vessel data have already been approximately coincided in the step S205, alignment of the both can be performed by a known automatic alignment method. As such a known automatic alignment method, the known ICP (Iterative Closest Point) method can be used. By the ICP method, a point group of CT blood vessel data is geometrically converted (parallel translation and rotation), the distance from the corresponding point in the point group of the ultrasonic blood vessel data is obtained, and the calculation is repetitively performed so that the distance is minimized.” [0051]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Washburn with wherein the processing circuitry controls the image alignment, based on a displacement amount obtained as a calculation result of the image alignment as taught by Li because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results (image alignment) to one of ordinary skill in the art before the effective filing date of the claimed invention. 

	However, Li teaches, in the same field of endeavor, wherein the processing circuitry controls the image alignment, based on a similarity obtained as a calculation result of the image alignment (“These image sampling points are used for calculating image similarity of the reference image 31 and the floating image 32 in the aligner 37.” [0077], [0082], [0088]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Washburn with wherein the processing circuitry controls the image alignment, based on a similarity obtained as a calculation result of the image alignment as taught by Li because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results (image alignment) to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 22, Washburn discloses the limitations of claim 1 as stated above. Although Washburn further discloses the medical image data being ultrasonic image data ([0018]), Washburn fails to disclose wherein when the medical image data is ultrasonic image data, the processing circuitry controls the image alignment, based on a degree of overlapping between ultrasonic image data in a three-dimensional space.
However, Li teaches in the same field of endeavor, wherein the medical image data is ultrasonic image data, the processing circuitry controls the image alignment, based on a degree (“overlap” [0052], [0053]; Examiner notes that the three-dimensional space is the image space e.g. [0034], [0063]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Washburn with wherein when the medical image data is ultrasonic image data, the processing circuitry controls the image alignment, based on a degree of overlapping between ultrasonic image data in a three-dimensional space as taught by Li because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results (image alignment) to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Washburn as applied to claim 1 above and in view of Jensen (US 2002/0085681, July 4, 2002).
Regarding claim 9, Washburn discloses the limitations of claim 1 as stated above. Washburn further discloses a point where a sensor is attached on a body surface of a living body, or a point designated on the body surface of the living body (“via one or more sensors (not shown in FIG. 5) that may be disposed on the patient 122. By way of example, the sensors may include physiological sensors (not shown) such as electrocardiogram (ECG) sensors and/or positional sensors such as electromagnetic field sensors or inertial sensors. These sensors may be operationally coupled to a data acquisition device, such as an imaging system, via leads (not shown in FIG. 5), for example.” [0082]; also see [0088]-[0089]).
as an origin of the first coordinate system.
However, Jensen teaches, in the same field of endeavor, setting a point on the body surface of the patient as an origin of the first coordinate system (“The tracker module 18 generates a continuous stream of tracking component coordinates, such as the Cartesian coordinates, pitch, roll and yaw for the instrument (I(x, y, z, pitch, roll, yaw)), for the detector 34 D(x, y, z, pitch, roll, yaw), and/or patient 22 P(x, y, z, pitch, roll, yaw). When the patient position sensor 42 is provided with an EM transmitter therein (in accordance with at least one preferred embodiment), the coordinate reference system may be defined with the origin at the location of the patient position sensor 42.” [0041]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Washburn with wherein the processing circuitry sets the point on the body surface of the patient as an origin of the first coordinate system as taught by Jensen in order to keep track of patient position with respect to an imaging system ([0030] of Jensen). 

Response to Arguments
Applicant’s arguments with respect to the prior art rejection of the claims have been considered but are moot because the arguments do not apply to any new references or any combination of the new references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        

/SERKAN AKAR/Primary Examiner, Art Unit 3793